Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Murase, and further in view of Xu (US Pub. No.: 2003/0071255).

Re Claim 1, Murase discloses in Figs. 4A-4D, Fig. 9 and Figs. 10A-10C [0160]-[0166] and [0224]-[0237], a memory device comprising:
a first electrode (107) having tapered sides and a top surface, wherein the tapered sides taper towards each other as they meet the top surface;
a dielectric layer (112) disposed on and conforming to the tapered sides of the first electrode;
a resistive layer (108) in contact with the top surface of the first electrode and the dielectric layer; and
a second electrode (109) disposed on the resistive layer.



Murase fails to disclose:
the dielectric layer has an upper surface that is substantially coplanar with the top surface of the first electrode.

However, Xu discloses in Figs. 1 and 7:
a dielectric layer (26, 28) has an upper surface that is substantially coplanar with a top surface of a first electrode (22) [0028]-[0032].

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 3, Murase discloses, wherein the resistive layer has a substantially planar upper surface.

Re Claim 4, Murase discoses, further comprising:
a first interconnect structure (106) arranged below and being connected to the first electrode; and 
a second interconnect structure (115) arranged above and being connected to the second electrode.


Re Claim 5, Murase discloses, wherein the second interconnect structure straddles across the first interconnect structure.

Re Claim 6. Murase discloses, wherein the resistive layer and the second electrode extend laterally to straddle across the first interconnect structure.

Re Claim 7, Murase discloses, wherein the top surface of the first electrode has a smaller area than a bottom surface of the first electrode.

Re Claims 8, 9 and 11, Murase fails to disclose:
wherein the first electrode is a frustum with an elliptical base.
wherein the first electrode has a frusto-conical geometry.
wherein the first electrode has a frusto-pyramidal geometry.

However, it would have been an obvious matter of design choice to have a different geometry (or shape) for the first electrode, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 



Re Claim 10, Murase discloses, wherein the first electrode is a frustum with a polygonal base.

Re Claim 12, Murase discloses, wherein the first electrode has a trapezoidal cross sectional shape.

Re Claim 13, Murase discloses, wherein the top surface of the first electrode is substantially planar.

Re Claim 14, Murase discloses in Figs. 4A-4D, Fig. 9 and Figs. 10A-10C [0160]-[0166] and [0224]-[0237], a method of forming a memory device comprising: 
forming a first electrode (107) having tapered sides and a top surface, wherein the tapered sides taper towards each other as they meet the top surface; 
forming a dielectric layer (112) on and conforming to the tapered sides of the first electrode; 
forming a resistive layer (108) to contact the top surface of the first electrode and the dielectric layer; and 
forming a second electrode (109) on the resistive layer. 

Murase fails to disclose:
the dielectric layer has an upper surface that is substantially coplanar with the top surface of the first electrode.




However, Xu discloses in Figs. 1 and 7:
a dielectric layer (26, 28) has an upper surface that is substantially coplanar with a top surface of a first electrode (22) [0028]-[0032].

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 15, Murase as modified by Xu discloses in Figs. 5 and 7, wherein the forming of the dielectric layer further comprises: 
depositing the dielectric layer (26, 28) to cover the top surface of the first electrode (22);
planarizing the upper surface of the dielectric layer to expose the top surface of the first electrode.

Re Claim 16, Murase discloses, further comprising: 
providing an inter-metal dielectric region (105) comprising a first interconnect structure (106) before forming the first electrode; and forming a second interconnect structure (115) on the second electrode.

Re Claim 17, Murase discloses, wherein the forming of the first electrode further comprises: depositing a conductive material (107’) on the inter-metal dielectric region and the first interconnect structure; and patterning the conductive material to form the tapered sides of the first electrode, wherein the first electrode has a bottom surface that contacts the first interconnect structure.

Re Claims 18, Murase fails to disclose:
wherein the deposition of the dielectric layer includes an atomic layer deposition process.
However, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique, i.e. ALD, was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 19, Murase discloses:
wherein the deposition of the dielectric layer includes a chemical vapor deposition process [0232]-[0233].

Re Claim 20, Murase as modified by Xu discloses:
wherein the planarization of the upper surface of the dielectric layer include performing a chemical mechanical planarization process [0033].

Re Claim 21, Murase discloses, wherein the resistive layer is in contact with the upper surface of the dielectric layer.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816